Citation Nr: 0946182	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-09 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a post surgery nonunion 
scaphoid bone fracture of the right wrist.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist, to include as secondary to 
service-connected residuals of a post surgery nonunion 
scaphoid bone fracture of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a noncompensable evaluation 
for residuals of a post surgery nonunion scaphoid bone 
fracture of the right wrist and denied service connection for 
carpal tunnel syndrome of the right wrist.  The Veteran's 
disagreement with the rating decision led to this appeal.  
See 38 C.F.R. § 20.201.  The Veteran subsequently perfected 
an appeal of the issues.  See 38 C.F.R. § 20.200.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.  

The Board refers to the RO a claim for a right hip 
disability, as the Veteran had a bone graft taken from his 
hip and inserted in his right wrist in service, and he is 
currently receiving Social Security Administration (SSA) 
benefits for his wrist and hip disabilities, as mentioned in 
the January 2008 private medical decision associated with the 
SSA records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).

The Veteran's September 1981 service entrance examination 
noted a history of a broken left wrist.  In January 1982, he 
was treated for exposure to cold as he had numbness in the 
fingers of both hands.  In February 1983, he sprained his 
right wrist, and he reinjured it in October 1983.  A November 
1983 X-ray showed possible early cyst formation, and a 
December 1983 X-ray showed a nonunion fracture of the right 
carpal novicular.  In May 1984, he had a Russe bone graft 
from the ipsilateral iliac crest to the right scaphoid.  In 
August 1984, he had minimal tenderness over the scar with 
palpitation, and his hand and fingers were neurovascularly 
intact.  His November 1984 service separation examination 
noted a normal evaluation of his upper extremities and a scar 
on his right wrist.  

In March 2004 private treatment records, the Veteran was 
diagnosed as having bilateral carpal tunnel syndrome, and in 
April 2004, he had open carpal tunnel release of his left 
hand.  In May 2004, the Veteran had open carpal tunnel 
release and excision of a bony cyst from the dorsum of his 
right hand at a private hospital.  He also had a metacarpal 
boss in his right hand that continued to cause him problems.  

In August 2005 private treatment records, the Veteran 
complained of bilateral hands pain, weakness, and numbness.  
The physician found that his range of motion and strength 
were good, and his incision was well-healed.  The examiner 
explained that the fullness he felt in his hands had nothing 
to do with carpal tunnel syndrome.   

In a March 2006 letter from a private hand surgeon, the 
Veteran reported that he had worked in a post office since 
1985 and that he flipped bundles of mail with his left hand 
and keyed with his right hand.  On close examination, median 
nerve compression sign elicited tingling to the thumb.  
Additionally, the dorsal wrist scar was slightly tender with 
a dorsal prominence, consistent with a boss.  The physician 
opined that the carpometacarpal boss disability was not a 
work-related phenomenon and that some of the Veteran's post-
surgery symptoms could be symptoms of diabetes and ordered 
glucose testing to determine if he were diabetic.  

In April 2006, a private physician found that the Veteran 
still had symptoms of carpal tunnel syndrome and agreed with 
the other physician's theory that diabetes could be an 
explanation for some of the Veteran's symptoms.  However, 
another physician tested the Veteran's nerve conduction 
velocity and found no electrodiagnostic evidence for 
bilateral medial or ulnar neuropathy.  

In June 2006, the private hand surgeon recommended work 
reconditioning and advanced strengthening.  However, the 
examination was normal except for a tendon that seemed to 
slide over his carpometacarpol boss.  In November 2006, the 
Veteran was still diagnosed as having bilateral carpal tunnel 
syndrome, but the physician found that he could return to 
unrestricted work.  

In the June 2007 VA peripheral nerves examination, the 
Veteran denied any subsequent injuries to the right wrist and 
hand.  He claimed he developed carpal tunnel syndrome in the 
1990s with symptoms of tingling, numbness, and weakness of 
the right hand.  In May 2004, he had right carpal tunnel 
release surgery and an excision of a bony cyst from the 
dorsum of the right hand, but he claimed the symptoms had not 
improved.  He claimed that he could handle weights up to 20 
pounds, write, eat, and do most activities of daily living.  
He denied use of splints or braces as well as incapacitating 
episodes or flare-ups.  The examiner relied upon the March 
2006 and April 2006 private physician findings of tingling of 
the thumb and carpometacarpal boss, but no evidence of 
bilateral median or ulnar neuropathy.  

The June 2007 VA examination findings revealed three well-
healed, non-tender scars on his right hand, ranging in size 
from one inch to one and three-quarter inches.  The examiner 
found no swelling, tenderness, redness, warmness, or obvious 
deformity of his right wrist.  He had dorisflexion to 50 
degrees, palmar flexion to 60 degrees, radial deviation to 20 
degrees, and ulnar deviation to 30 degrees; the movements 
were within the normal limits.  Repetitive movements were 
normal and not painful.  His joints were without crepitus, 
inflammation, or effusion.  The right hand grip was slightly 
weak, and sensations were slightly diminished over the tips 
of all fingers of the right hand.  X-rays of the right wrist 
joint revealed periosteal reaction at the proximal part of 
the fifth metacarpal.  His joint function was not 
additionally limited by pain, weakness, or lack of endurance 
after repetitive use.  The examiner conclude that there were 
no objective signs of current carpal tunnel syndrome and 
again referred to the April 2006 private physician's 
findings.  The examiner opined that the Veteran's carpal 
tunnel syndrome was not likely related to his service-
connected right wrist bone fractures and surgery during 
service.  

Review of the SSA favorable benefit determination and related 
medical records revealed medical records already in the 
claims file.  However, there were a few additional private 
treatment records, and the private examination in January 
2008 continued the Veteran's diagnosis of bilateral carpal 
tunnel syndrome.  His right hand grip was 9 kilograms, and he 
continued to complain of increased numbness and tingling.  

During the June 2009 Board hearing, the Veteran stated that 
the symptoms of his service-connected right wrist disability 
had worsened since the June 2007 VA examination.  He 
continued to complain of pain, cold hands, numbness, and 
difficulty lifting, and dropping things.  He explained that 
he has difficulty pouring beverages and sometimes drops 
beverages that he is holding.  

Although the June 2007 VA examiner determined the Veteran's 
right wrist disability was unrelated to the carpal tunnel 
syndrome of his right wrist, the clinician did not address 
the question of whether the Veteran's right wrist disability 
aggravated his already diagnosed right wrist carpal tunnel 
syndrome.  

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

In view of the foregoing, the Board finds that an addendum to 
the June 2007 examination is warranted that assesses the 
current severity of the residuals of a post surgery nonunion 
scaphoid bone fracture of the right wrist and addresses the 
question of whether the Veteran's service-connected right 
wrist disability aggravated his right wrist carpal tunnel 
syndrome and/or caused or aggravated neuropathy of his right 
hand or fingers, if present.  If the examiner is unavailable, 
the Veteran must be afforded a new VA examination that 
includes such opinions.  

Upon review of the record, the Board also finds that the 
Veteran should be issued an additional notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Although the March 2008 statement of the case 
included information regarding secondary service connection, 
the VCAA notification letter issued upon remand must also 
include a copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation.  See 71 Fed. Reg. 52744 (2006).  This information 
should be included in any subsequently issued supplemental 
statement of the case.

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for the right wrist as well as neuropathy of the 
hand and fingers) should be obtained and made part of the 
claims file.  38 C.F.R. § 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be notified of the 
information and evidence needed to 
substantiate his claims for an initial 
compensable evaluation for his service-
connected residuals of a post surgery 
nonunion scaphoid bone fracture of the 
right wrist and for service connection 
for right wrist carpal tunnel syndrome 
and/or neuropathy of his right hand and 
fingers, if present, to include as 
secondary to service-connected right 
wrist disability.  The Veteran should 
be provided with a copy of 38 C.F.R. 
§ 3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.	Copies of all outstanding records of VA 
and non-VA treatment received by the 
Veteran for his right wrist and related 
neuropathy, if any, should be obtained 
and made part of the claims file, 
including findings of whether he has 
been diagnosed as having diabetes, as 
testing was indicated in June 2006.  

3.	The claims file must be sent to the 
examiner who performed the June 2007 VA 
examination for an addendum to that 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to 
determine the current severity of the 
Veteran's service-connected residuals 
of a post surgery nonunion scaphoid 
bone fracture of the right wrist, as 
the Veteran claims that his disability 
has worsened.  Range of motion studies 
should be performed.  The examiner also 
should state the degree to which the 
Veteran's service-connected wrist 
disability affects his employment or 
employability.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  The claims file must be sent to the 
examiner who performed the June 2007 VA 
examination for an addendum to that 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to address 
the following questions:

Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's right wrist 
carpal tunnel syndrome was 
aggravated by his service-
connected residuals of a post 
surgery nonunion scaphoid 
bone fracture of the right 
wrist?

Is it at least as likely as 
not (50 percent or more 
degree of probability) that, 
if present, the Veteran's 
neuropathy of his right hand 
and fingers was caused or 
aggravated by his service-
connected residuals of a post 
surgery nonunion scaphoid 
bone fracture of the right 
wrist?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
aggravation as to find against 
aggravation.  More likely and as likely 
support a finding of causation or 
aggravation; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability (e.g., slight, moderate) 
before the onset of aggravation.

5.  Thereafter, the Veteran's claims must 
be adjudicated on the basis of all of 
the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, 
which should include 38 C.F.R. § 
3.310(a) and the amendment to that 
regulation, effective October 10, 2006.  
An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


